Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 22
Line 2 recites the limitation “the upstream portion is free from openings” (emphasis added). However, Claims 18 and 22 had previously disclosed “a plurality of openings” and therefore it is unclear if the “openings” that the upstream portion is free from are the “plurality of openings”, or if the upstream portion is free from any opening at all. For examination purposes, the claim limitation has been interpreted as if the claim read –the upstream portion is free from the plurality of openings—.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 5, 7-8, 10-11, 13-16, 18-19, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al., US 2015/0040537 in view of Everly et al., US 2018/0363527.

Regarding Claim 1
Hicks discloses a vehicle exhaust system comprising: a conduit (12) defining an exhaust gas flow path extending along a center axis, wherein the conduit (12) includes a doser opening (D, annotated Figure 3 of Hicks below) (Hicks, Figures 1 and annotated Figure 3) configured to receive at least one doser (28) to inject fluid into the conduit (12) through the doser opening (D) (Hicks, Figures 1 and annotated Figure 3 below); an exhaust gas aftertreatment component (16) positioned downstream of the conduit (12) (Hicks, Figure 1); and a perforated pipe (30, 40) defining a pipe center axis positioned within the exhaust gas flow path to surround the fluid injected by the doser (28), wherein the perforated pipe (30, 40) includes a plurality of openings (42) spaced apart from each other about the pipe center axis, and wherein an upstream portion (40) of the perforated pipe (30, 40) extends outwardly of the conduit (12) through the doser opening (D) such that the upstream portion is not exposed to exhaust 
However, Hicks does not disclose a heating element to pre-heat the urea prior to mixing with exhaust gas. Everly teaches a system for injecting a diesel exhaust fluid (urea) into a diesel exhaust stream upstream of a catalyst, wherein the diesel exhaust fluid is heated by a heating element (26) prior to mixing with the exhaust gas (Everly, Abstract, [0002] [0004] and [0006]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hicks to include a heating element such that the urea (diesel exhaust fluid) is pre-heated prior to mixing with the exhaust gas in order to reduce deposit formations within the exhaust system (Everly, [0006]). 

    PNG
    media_image1.png
    545
    570
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 3 of Hicks

Regarding Claim 2
Hicks and Everly teach the system as rejected in Claim 1 above. Hicks further discloses a mixer (32) positioned upstream of the exhaust gas aftertreatment component (16) and downstream of the perforated pipe (30, 40) (Hicks, Figures 1-3). 

Regarding Claim 5
Hicks and Everly teach the system as rejected in Claims 1 and 2 above. Hicks further discloses that the plurality of openings (42) are located within the downstream portion and wherein the upstream portion (40) is free from openings (Hicks, Figures 1-3).

Regarding Claim 7
Hicks and Everly teach the system as rejected in Claims 1, 2, and 5 above. Hicks further discloses that the mixer (32) is positioned immediately adjacent to an outlet of the perforated pipe (30, 40) (Hicks, Figures 1-3). 

Regarding Claim 8
Hicks and Everly teach the system as rejected in Claims 1 and 2 above. Hicks further discloses that the doser (28) injects along an injection axis that is parallel to the center axis (Hicks, Figures 1-3). 

Regarding Claim 10
Hicks and Everly teach the system as rejected in Claim 1 above. Hicks further discloses that the perforated pipe (30, 40) is defined by an outer diameter that remains constant along a length of the [The claim requires “a length of the perforated pipe” not the entire length of the perforated pipe].

Regarding Claim 11
Hicks and Everly teach the system as rejected in Claim 1 above. Hicks further discloses that the perforated pipe is defined by an outer diameter that varies along a length of the perforated pipe (Hicks, Figures 1-3).

Regarding Claim 13
Hicks and Everly teach the system as rejected in Claim 1 above. With regards to the combination of Hicks and Everly, Everly further teaches a control system that controls heating of the fluid based on exhaust gas temperature (Everly, [0027]). 

Regarding Claim 18
Hicks discloses a method for injecting fluid (a reductant (urea, a diesel exhaust fluid)) into an exhaust component, comprising the steps of: providing a conduit (12) that defines an exhaust gas flow path extending along a center axis (Hicks, Figure 3), wherein the conduit (12) includes a doser opening (D, annotated Figure 3 of Hicks above) for a doser (28) (Hicks, Figures 1-3); positioning an exhaust gas aftertreatment component (16) downstream of the conduit (12) (Hicks, Figure 1); injecting fluid into the conduit (12) through the doser opening (D, annotated Figure 3 of Hicks above); and positioning a perforated pipe (30, 40) within the exhaust gas flow path to surround the fluid injected by the doser (28), wherein the perforated pipe (30, 40) includes a plurality of openings (42) spaced apart from each other about a pipe center axis (Hicks, Figures 1 and 3); and extending an upstream portion (40) of the perforated pipe (30, 40) outwardly of the conduit (12) through the doser opening (D) such that the 
However, Hicks does not disclose pre-heating the urea prior to mixing with exhaust gas. Everly teaches a method for injecting a diesel exhaust fluid (urea) into a diesel exhaust stream upstream of a catalyst, wherein the diesel exhaust fluid is heated prior to mixing with the exhaust gas (Everly, Abstract, [0002] [0004] and [0006]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hicks such that the urea (diesel exhaust fluid) is pre-heated prior to mixing with the exhaust gas in order to reduce deposit formations within the exhaust system (Everly, [0006]). 

Regarding Claim 19
Hicks and Everly teach the method as rejected in Claim 18 above. Hicks further discloses a mixer (32) immediately downstream of the perforated pipe (30, 40) and immediately upstream of the exhaust gas aftertreatment component (16) (Hicks, Figure 1). 

Regarding Claim 22
Hicks and Everly teach the system as rejected in Claim 18 above. Hicks further discloses that the plurality of openings (42) are located in the downstream portion and the upstream portion is free from the plurality of openings (42) (Hicks, Figure 3). 

s 3, 4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al., US 2015/0040537, in view of Everly et al., US 2018/0363527, and further in view of Liu et al., US 2011/0094206.

Regarding Claim 3
Hicks and Everly teach the system as rejected in Claims 1 and 2 above. However, Hicks and Everly do not teach that the mixer comprises an outer band fixed to an inner surface of the conduit and a plurality of deflecting elements supported by the outer band. 
Liu discloses a vehicle exhaust system comprising: a conduit (102) defining an exhaust gas flow path extending along a center axis; an exhaust gas aftertreatment component (42) positioned downstream of the conduit (102) (Liu, Figure 1); a perforated pipe (130) defining a pipe center axis and positioned within the exhaust gas flow path to surround the fluid injected by the doser (46) (Liu, Figures 1-2), and a mixer (170) positioned upstream of the exhaust gas aftertreament component (46) and downstream of the perforated pipe (130) (Liu, Figures 1-2), wherein the mixer (170) comprises an outer band (B, annotated portion of Figure 2 of Liu below) fixed to an inner surface of the conduit (102) and a plurality of deflecting elements (D, annotated portion of Figure 2 of Liu below) supported by the band (B) (Liu, annotated portion of Figure 2 below). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the mixer element of Hicks/Everly such that the mixer is separate from the perforated pipe and comprises an outer band fixed to an inner surface of the conduit and a plurality of deflecting elements supported by the outer band as is taught by Liu as being well known in the art, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179), and a simple substitution of one known element for another known element to obtain predictable results (the mixing of exhaust 

    PNG
    media_image2.png
    345
    239
    media_image2.png
    Greyscale

Figure 2: Annotated Portion of Figure 2 of Liu

Regarding Claim 4
Hicks, Everly, and Liu teach the system as rejected in Claims 1-3 above. Liu further discloses that the plurality of deflecting elements (D) comprise flat tabs having one end associated with the band (B) and extending to an unsupported distal end at an angle relative to the center axis (Liu, annotated portion of Figure 2 above). 

Regarding Claim 9
Rusch and Everly teach the system as rejected in Claims 1 and 2 above. However, Rusch and Everly do not disclose that the doser injects along an injection axis that is non-parallel to the center axis.

One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hicks and Everly such that the at least one doser injects along an injection axis that is non-parallel to the center axis as it taught by Liu as being well known in the art as a means to provide fluid to the exhaust gas flow. It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the doser so that it injects along an injection axis that is non-parallel to the center axis, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

7.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al., US 2015/0040537, in view of Everly et al., US 2018/0363527, and further in view of Brockman et al., US 2015/0040547.

Regarding Claim 12
Hicks and Everly teach the system as rejected in Claim 1 above. Hicks and Everly discloses substantially all the limitations of the claim(s) except for the at least one doser comprising a plurality of dosers.  

One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hicks and Everly such that the at least one doser comprises a plurality of dosers as is taught by Brockman as being well known in the art in order to provide even more distribution of reductant in the exhaust flow (Brockman, [0069]). Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an additional doser to inject fluid into the conduit through the doser opening, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

8.	Claims 14-16, 21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al., US 2015/0040537 in view of Everly et al., US 2018/0363527, and further in view of Winsor, US 2011/0271662.

Regarding Claim 14
Hicks discloses a vehicle exhaust system comprising: a conduit (12) defining an exhaust gas flow path extending along a first portion (22) defining a first center axis (A1) and a second portion (24) defining a second center axis (A2) (Hicks, Figure 3), and wherein the conduit (12) includes a doser opening (D, annotated Figure 3 of Hicks above) configured to receive a doser (28) that injects fluid into the conduit (12) through the doser opening (D) (Hicks, Figures 1-3); an exhaust gas aftertreatment component (16) connected to a downstream end of the conduit (12) (Hicks, Figure 1); a mixer (32) positioned upstream of the exhaust gas aftertreatment component (16), wherein the mixer (32) includes 
However, Hicks does not disclose a heating element to pre-heat the urea prior to mixing with exhaust gas. Everly teaches a system for injecting a fluid into a diesel exhaust stream upstream of a catalyst, wherein the fluid is heated by a heating element (26) prior to mixing with the exhaust gas (Everly, Abstract, [0002] [0004] and [0006]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hicks to include a heating element such that the urea (diesel exhaust fluid) is pre-heated prior to mixing with the exhaust gas in order to reduce deposit formations within the exhaust system (Everly, [0006]). 
However, Hicks and Everly do not teach a perforated plate positioned downstream of the mixer and upstream of the exhaust gas aftertreatment component. Winsor teaches a plate (36) positioned upstream of an exhaust gas aftertreatment component (26) and downstream of a mixer (34) in order to distribute the exhaust gas/fluid flow in a more uniform manner (Winsor, [0021], Figure 1). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hicks/Everly to include a perforated plate positioned downstream of the mixer and upstream of the exhaust gas aftertreatment component as is taught by Winsor as being well known in the art in order to distribute the exhaust gas/fluid flow in a more uniform manner.

Regarding Claim 15
Hicks, Everly, and Winsor teach the system as rejected in Claim 14 above. Hicks further discloses that the perforated pipe (30, 40) includes a plurality of openings (42) spaced apart from each other about a pipe center axis, and wherein the plurality of openings (42) extend along a length of the perforated pipe (30, 40) to a downstream end of the perforated pipe (30, 40), and wherein the mixer [The claim requires “a length of the perforated pipe” not the entire length of the perforated pipe].

Regarding Claim 16
Hicks, Everly, and Winsor teach the system as rejected in Claim 14 above. Hicks further discloses that the first center axis (A1) is non-parallel with the second center axis (A2) and wherein the doser (28) defines an injection axis that is non-parallel to the first center axis (A1) and is parallel to the second center axis (A2) (Hicks, [0054], Figures 1 and 3).

Regarding Claim 21
Hicks and Everly teach the system as rejected in Claim 18 above. Hicks further discloses that the mixer (32) is positioned downstream of the perforated pipe (30 [The claim requires “a length of the perforated pipe” not the entire length of the perforated pipe].) (Hicks, Figures 1-3). However, Hicks and Everly do not disclose positioning a perforated plate downstream of the mixer and upstream of the exhaust gas aftertreatment component. 
Winsor teaches a plate (36) positioned upstream of an exhaust gas aftertreatment component (26) and downstream of a mixer (34) in order to distribute the exhaust gas/fluid flow in a more uniform manner (Winsor, [0021], Figure 1). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hicks/Everly to include a perforated plate positioned downstream of the mixer and upstream of the exhaust gas aftertreatment component as is taught by Winsor as being well known in the art in order to distribute the exhaust gas/fluid flow in a more uniform manner.

Regarding Claim 23


Regarding Claim 24
Hicks and Everly teach the system as rejected in Claim 1 above. Hicks further discloses that the mixer (32) is positioned downstream of the perforated pipe (30, 40) (Hicks, Figures 1-3). However, Hicks and Everly do not disclose positioning a perforated plate downstream of the mixer and upstream of the exhaust gas aftertreatment component. 
Winsor teaches a plate (36) positioned upstream of an exhaust gas aftertreatment component (26) and downstream of a mixer (34) in order to distribute the exhaust gas/fluid flow in a more uniform manner (Winsor, [0021], Figure 1). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hicks/Everly to include a perforated plate positioned downstream of the mixer and upstream of the exhaust gas aftertreatment component as is taught by Winsor as being well known in the art in order to distribute the exhaust gas/fluid flow in a more uniform manner.

9.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al., US 2015/0040537 in view of Everly et al., US 2018/0363527, and further in view of De Rudder et al., US 2011/0308234.

Regarding Claim 17
Hicks and Everly teach the system as rejected in Claim 14 above. Hicks further discloses that the doser (28) defines an injection axis that is parallel to the second center axis (A2) (Hicks, Figure 3). While the figures show that the first center axis (A1) as non-parallel to the second center axis (A2), Hicks further discloses that the first portion (22) and second portion (24) may have any suitable configuration such as an S-shape (multiple bends) (Hicks, [0054]). However, Hicks does not explicitly disclose that the first axis is parallel with the second center axis.
De Rudder teaches a dosing and mixing arrangement for an exhaust aftertreament system, in which an injection axis of the doser (140) is parallel to a second center axis (A2, annotated Figure 13 of De Rudder below) and a first center axis (A1, annotated Figure 13 of De Rudder below) is parallel to the second center axis (A2) thereby forming an S-shape (De Rudder, annotated Figure 13 below). In an alternative embodiment, De Rudder teaches that the first center axis (A1, annotated Figure 11 of De Rudder below) is non-parallel to the second center axis (A2, annotated Figure 11 of De Rudder below) (De Rudder, annotated Figure 11 below). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hicks and Everly such that the first center axis is parallel with the second center axis as is taught by De Rudder as being well known in the art as an alternative to the first center axis being non-parallel to the second center axis. It would therefore be obvious to substitute one arrangement of first and second center axis for another arrangement to achieve anticipated results (mixing of reductant with exhaust gas). 

    PNG
    media_image3.png
    675
    485
    media_image3.png
    Greyscale

Figure 3: Annotated Figure 13 of De Rudder

    PNG
    media_image4.png
    532
    662
    media_image4.png
    Greyscale

Figure 4: Annotated Figure 11 of De Rudder

Response to Arguments
10.	Applicant's arguments, see pages 6-7, filed 09/23/2021, with regard to the 35 U.S.C. 103 rejection over Hicks et al. in view of Everly have been fully considered. 
- With regards to the Applicant’s argument that Hicks does not disclose “an upstream portion of the perforated pipe extends outwardly of the conduit through the doser opening such that the upstream portion is not exposed to exhaust gas flow, and wherein a downstream portion of the perforated pipes includes the plurality of openings”, the Examiner is unconvinced. Figure 3 of Hicks illustrates an upstream portion of the perforated pipe extending outwardly of the conduit through the doser opening (D) such that the upstream portion (40) is not exposed to exhaust gas flow while a downstream portion (30) of the perforated 
- With regards to the Applicant’s argument that Hicks does not disclose “a perforated plate positioned downstream of the mixer and upstream of the exhaust gas aftertreatment component”, the Examiner finds the argument persuasive. However, the Applicant’s amendment to the claim to include such a limitation has initiated a new grounds of rejection. 
Applicant’s arguments, see pages 7-8, filed 09/23/2021, with respect to the 35 U.S.C. 103 rejection over Liu in view of Everly have been fully considered. The 35 U.S.C. 103 rejection of claims 1-4, 9, 11, and 13 over Liu in view of Everly has been withdrawn. 
Applicant’s arguments, see page 8, filed 09/23/2021, with respect to the 35 U.S.C. 103 rejection over Rusch in view of Everly have been fully considered. The 35 U.S.C. 103 rejection of claims 1-8, 11, and 13 over Rusch in view of Everly has been withdrawn. 
Applicant’s arguments, see page 8, filed 09/23/2021, with respect to the 35 U.S.C. 103 rejections of Claim 12 have been fully considered. The 35 U.S.C. 103 rejections of claim 12 over Liu/Everly/Brockman and Rusch/Everly/Brockman have been withdrawn. The 35 U.S.C. 103 rejection of claim 12 over Hicks/Everly/Brockman has been maintained as Hicks/Everly disclose the features of claim 1 from which claim 12 depends (see arguments above). 
Applicant’s arguments, see page 9, filed 09/23/2021, with respect to the 35 U.S.C. 103 rejections of Claim 17 have been fully considered. The 35 U.S.C. 103 rejection of claim 17 over Hicks/Everly/De Rudder has been amended as Hicks/Everly/Winsor disclose the features of claim 14 (as currently amended) from which claim 17 depends (see arguments above). 

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746